Citation Nr: 1107532	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  04-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for acne vulgaris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1998 to October 2002.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The claim was previously before the Board in May 
2008 and June 2009, and was remanded for further development.  
The Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review 
of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran was scheduled for a videoconference hearing at the RO 
in April 2008, but she failed to appear and did not offer any 
explanation for her absence.  Accordingly, her request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  It is not shown by clear and unmistakable evidence that acne 
vulgaris existed prior to service. 

2.  The Veteran is currently diagnosed with acne vulgaris which 
manifested during service.  


CONCLUSION OF LAW

The criteria for service connection for acne vulgaris are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Acne Vulgaris

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

For purposes of service connection, every veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA meets both of these burdens.  If the 
government fails to rebut the presumption of soundness under 
section 1111, the Veteran's claim is one for service connection.  
See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

Only conditions that are recorded in physical examination reports 
are to be considered as "noted."  A veteran's reported history 
of the pre-existence of a disease or injury does not constitute 
notation of such disease or injury, but is considered with all 
other evidence in determining if the disease or injury pre-
existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The Veteran is seeking service connection for acne vulgaris.  
Service treatment records reflect that no skin disorders were 
reported or noted during the Veteran's entrance physical 
examination in August 1997.  On examination, her skin was 
described as normal.  During service, she sought treatment for 
facial acne on three occasions.  In December 1998, she reported a 
history of facial acne since the age of 15, and in February 2000 
she described "a long history" of acne.  In April 2002, she 
reported that previous treatments had been unsuccessful.  In each 
case, acne was diagnosed.  There is no record of a separation 
physical examination.  

The Board finds that the Veteran's self-reported history of acne 
since age 15, by itself, is not enough to overcome the 
presumption of soundness.  No skin disorders were noted during 
her pre-induction examination, and her skin was found to be 
normal.  Nothing in the record other than her own statements 
indicates that acne existed prior to service.  Therefore, the 
Board considers the Veteran's claim of entitlement to service 
connection for acne vulgaris on a direct basis.

VA treatment records reflect that the Veteran reported a history 
of acne in November 2002, although no lesions or rashes were 
present at that time.  Acne was diagnosed in May 2003, and acne 
medications were prescribed in June 2003.  During a March 2004 VA 
examination, the Veteran was found to have acneiform lesions on 
her face and back, including comedonal acne and post-inflammatory 
lesions surrounding old cystic lesions.  

After carefully reviewing the relevant evidence, the Board 
concludes that service connection for acne vulgaris is warranted.  
The evidence indicates that acne manifested on three documented 
occasions in service, the latest of which was only six months 
prior to the Veteran's separation, and acne vulgaris was 
diagnosed within the first year after separation.  Although there 
is no medical opinion of record associating the current condition 
with any incident of service, the Board finds that the evidence 
is sufficient to establish continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495.  As 
all of the elements of a service connection claim are present, 
service connection for acne vulgaris is granted.  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  



ORDER

Service connection for acne vulgaris is granted.





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


